345 S.W.3d 897 (2011)
Donald C. EDMISTEN, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. WD 73045.
Missouri Court of Appeals, Western District.
August 23, 2011.
*898 Michael Chester McIntosh, Independence, MO, for appellant.
Jayne Tiana Woods and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Three: JAMES E. WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Donald Edmisten appeals the ruling of the trial court upholding the Director of Revenue's decision to revoke his driver's license. Edmisten's license was revoked for refusing a breathalyzer test after he was stopped and arrested for driving while intoxicated. Because we determine that the Director showed that the officer had probable cause to believe Edmisten was driving while intoxicated, we affirm the ruling of the trial court. Rule 84.16(b).